Citation Nr: 1451368	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office (RO) in Louisville, Kentucky. 

As the Board has previously noted, in July 2011, the Veteran withdrew his request for a hearing before the Board. 

The Board remanded these claims for additional evidentiary development in November 2012 and May 2014.  The case has now returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's right ear hearing loss preexisted his military service and did not undergo an increase in severity during such service that could be identified as an advancement beyond normal progression nor is there competent evidence relating it to any service-connected disability.

2.  The competent medical and other evidence of record fails to establish that the Veteran's left ear hearing loss had its onset in-service or within one year of service discharge and there is no competent evidence relating it to service or to any service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  He was notified via letter dated in December 2009 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in January 2010, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded twice and the development ordered by the Board has been completed sufficiently so that the claims may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained medical examinations and opinions in February 2010, November 2012, and August 2014 to assist in determining whether the Veteran's hearing loss is attributable to military service.  The Board finds that together the VA opinions are thorough and adequate upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted or opinions provided during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran seeks service connection for hearing loss that he contends is directly related to noise exposure during service.  See VA Form 21-4138 dated in December 13, 2009, Notice of Disagreement, received in February 2010, and VA Form 9, received in June 2010.  In the alternative, he claims his hearing loss is caused, or made worse, by his tinnitus.

The Board notes that the Veteran's DD-214 reveals that he served as a coding clerk, a military occupational specialty (MOS) not usually associated with routine exposure to potentially hazardous noise level conditions.  However, the RO has conceded his in-service noise exposure in its May 2010 grant of service connection for tinnitus based on such exposure. 

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a). 

The Board notes that in this case, the evidence of record raises a question of whether the Veteran's right ear hearing loss pre-existed his military service.  See December 1970 enlistment audiology report.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


I.  Right Ear

At enlistment in December 1970, audiometric examination showed pure tone thresholds as 45, 40, 20, X, and 20 decibels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  (The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)).  This in-service evaluation was conducted using the ISO standards and clearly show some degree of right ear hearing loss.  Hensley, supra.  

The weight of the evidence, clearly and unmistakably confirms that the Veteran had a pre-existing right ear hearing loss prior to his entrance into active duty service in December 1970.  Thus, the presumption of soundness at entrance does not attach.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Because the Veteran's enlistment examination clearly establishes the pre-service existence of right ear hearing loss, the Board needs to determine next whether his pre-existing condition was aggravated during active duty.

In this case, the remaining service treatment records do not reveal permanent aggravation of the Veteran's preexisting hearing loss.  Although he served on active duty for approximately two years, there is limited evidence available with which to ascertain whether a measurable worsening occurred, as he did not complain of hearing loss, tinnitus, or other ear pathology.  

In addition, audiometric testing at separation in December 1972 showed pure tone thresholds in the right ear were -5(10), -10(0), -10(0), X, and 0(5) decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  Although this examination was performed after the change in standard, a notation of "ASA" indicates that the audiometric test results are expressed according to the older standard.  The Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency).  The results of this hearing test indicate clinically normal hearing in the right ear and do not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  Therefore, the Board cannot find that the service treatment records represent a permanent worsening of the Veteran's right ear hearing loss, in light of the fact that, when examined for separation, two years later, his hearing had significantly improved.  

The Board further notes that there are no other post-service treatment records addressing the Veteran's hearing loss because he has not presented any evidence of treatment subsequent to service.  As a result, there is no evidence of a continuity of symptomatology for his hearing loss, which strengthens the conclusion that his pre-service right ear hearing loss was essentially unaffected by service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

This conclusion is also supported by the February 2010 VA audiological examination.  At that time, the Veteran reported that while in the service he experienced loud noise from gunfire, M60s, and M40s.  Since service discharge he worked for the phone company for 25 years as a service tech retiring in 2004.  He then worked driving a truck as a factory worker and again as a truck driver in construction.  No recreational loud noise exposure was reported.  The VA audiologist noted the Veteran's entrance exam indicated a moderate to mild loss from 500 to 1000Hz in the right ear rising to within normal limits from 2000 to 4000Hz.  This indicated a middle ear component was active at induction.  The Veteran's separation exam indicated hearing within normal limits from 500 to 4000Hz bilaterally.  The audiologist concluded that based on the Veteran's hearing at separation, his current hearing loss is not due to loud noise exposure while in the service.  Audiometric examination of the Veteran's hearing acuity showed pure tone thresholds in the right ear were 15, 20, 25, 55, and 65 decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  Word recognition scores were excellent.  

The Veteran underwent additional VA examination in August 2014, by an audiologist who reviewed the claims file, including the 1970 enlistment and 1972 separation physicals, and concluded that the preexisting right ear hearing loss was not aggravated by military noise exposure.  

The Veteran denied any history of middle ear pathology, ear surgery, or head trauma.  However there was a positive family history in that his brother had hearing loss.  His reports regarding the history of his in-service noise exposure in Vietnam, remained unchanged, but he indicated that he worked in a factory for a couple of years prior to service.  After service he worked as a semi-truck driver for 3-4 years, construction (telephone line installation and repair) for 15 years, and telephone line inspection for 4 years.  He reported that he used hearing protection some of the time when he worked in construction.  He also reported recreational noise exposure from hunting, motorcycles, 4 wheelers, and chainsaws. 

The audiologist concluded that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  Referring to service treatment records, the audiologist noted that the December 1970 induction examination (ISO standards) shows a mild hearing loss on the right with auditory thresholds within normal limits on the left; while his December 1972 separation examination (ASA standards) shows auditory thresholds within normal limits from 500Hz to 4kHz bilaterally.  The audiologist explained that after the ISO/ASA conversions are taken into consideration the Veteran shows no significant decreases in auditory thresholds from December 1970 to December 1972.  In addition, the 1972 thresholds are better than the 1970 thresholds.  She opined that since the Veteran's auditory thresholds improved from 1972 compared to 1970, his pre-existing right ear hearing loss was not aggravated by his military service.  She also noted that within the audiology community it is well known that tinnitus does not cause or aggravate hearing loss, therefore the Veteran's current hearing loss was not caused by or aggravated by his tinnitus. 

II.  Left Ear

With respect to the left ear, service treatment records, as a whole, do not support the claim as they are void of findings or diagnoses of left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  

There is also no medical evidence suggesting that left ear hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014).  The Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time following service separation.  In fact, there are no pertinent clinical records associated with the claims file until a February 2010 VA audio examination report more than 60 years later.  Audiometric examination of the Veteran's hearing acuity showed pure tone thresholds in the left ear were 105+, 105+, 105+, 105+, and 105+ decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  Word recognition scores were poor.  

Moreover, when examined by VA in August 2014, the Veteran's reports regarding the history of his in-service noise exposure in Vietnam, remained unchanged, but he indicated that one day in 1989 he woke up and could not hear from his left ear (well documented in his medical history).  This incident occurred 16 years after his exit from the service.  He also reported a positive family history in that his brother had hearing loss.  The audiologist concluded that the Veteran's current left ear hearing loss was due to the sudden hearing loss he developed in 1989 and less likely than not (less than 50/50 probability) related to his military service.  She explained that sudden hearing loss can occur for a number of different reasons, and often the cause is unknown.  She noted that there is no scientific evidence that sudden hearing loss occurs as a result of noise exposure from years prior and that it is well known within the audiology community that tinnitus does not cause or aggravate hearing loss.  

III. Service Connection

In this case, the Board is unable to attribute the Veteran's right and left ear hearing loss to his military service, to include noise exposure.  With regard to both claims, the Board finds the 2014 VA opinion highly probative as it is based upon a complete review of the entire claims file and supported by detailed rationale.  The VA audiologist considered the Veteran's relevant medical history and history of noise exposure, aside from the results of her personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, she was able to address fully the salient question as to the origin of the Veteran's current hearing loss and its relationship to military service.  Moreover, the claims folder contains no medical evidence refuting the opinion. 

Likewise, to the extent that the Veteran is seeking service connection for hearing loss on a secondary basis, there is no probative and competent medical evidence of record to indicate that his service-connected tinnitus plays any role in the development or worsening of his hearing.  Specifically, the August 2014 VA audiologist declined to find a nexus between the claimed hearing loss and the service-connected tinnitus.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310.

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2014 VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

While the Veteran has asserted there must be some correlation between his current hearing loss and his military service in this case, the Board finds that his statements regarding a relationship between his military service and his hearing loss are not sufficient to overcome the probative weight of the evidence of record against such a relationship.  As has been noted, the Veteran has not established that he has experienced continuous hearing loss since his military service and the most probative evidence, the medical opinion in the record, conclusively found no etiological relationship between service and the subsequent development of hearing loss.  Therefore, even if credible, the Veteran's statements do not support his claim in the absence of competent nexus evidence. 

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


